PER CURIAM.
Under the evidence, the issues of negligence on the part of the defendant below, and of contributory negligence on the *576part of Mrs. Dora E. Mayer, were necessarily submitted to the jury. The trial judge in charging the jury covered all the issues in the case, and no exceptions were.taken by either party. It follows that the first, second, and third assignments of error, which relate to special charges refused, which, if granted, would’have substantially taken the case from the jury, are not well taken.
The remaining assignments of error complain of special charges refused by the court which seem to be based upon the assumption that a passenger in a car standing at a station and inviting the ingress and egress of passengers has no right to leave the car except in case of necessity or whén assisted by the railway company’s agents, and therefore none of these assignments ai;e well taken.
The real question at issue was whether the car station and surroundings were properly lighted, and under the accepted charge of the trial judge the vérdict of the jury cannot be dis+' — bed.
The judgment of the circuit court is affirmed.